DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 3-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikori et al. (US 2016/0142165 A1, hereinafter referred as “Nishikori”).
 	Regarding claim 3, Nishikori discloses an operation panel for an audio processing apparatus (Abstract discloses mixing console includes: a plurality of operating regions… to set a plurality of parameters for signal processing on audio signals of the selected channel), the operation panel comprising: 
 	a first bay (10L) including a first component (Fig. 6C and ¶0056 discloses manual controls area 11a) with at least a first user interface (Fig. 2 and ¶0030 discloses fader 14); 
 	a second bay (10C) including a second component (Fig. 6C and ¶0056 discloses manual controls area 11b) with at least a second user interface (Fig. 2 and ¶0030 discloses fader 14); 
 	a third bay (10R) including a third component (Fig. 6C and ¶0056 discloses manual controls area 11c) with at least a third user interface (Fig. 2 and ¶0030 discloses fader 14); and 
 	a link receiver linking the first component of the first bay and the third component of the third bay (Fig. 6c and ¶0046 discloses the SEL function 20L and the SEL function 20R may be interlocked while the SEL function 20C may be made independent), 
 	wherein the first bay (10L) and the second bay (10C) are adjacent to each other (Fig. 6c illustrates the operating regions 10L and 10C are adjacent), and 
wherein the second bay (10C) and the third bay (10R) are adjacent to each other (Fig. 6c illustrates the operating regions 10L and 10C are adjacent).
	Regarding claim 4, Nishikori discloses operation panel for an audio processing apparatus according to claim 3, wherein each of the first bay, the second bay, and the third bay includes a plurality of components (Figs. 2, 6C and ¶0056 discloses manual controls area 11 and the display area 13 of each of the operating regions 10).
	Regarding claim 5, Nishikori discloses operation panel for an audio processing apparatus according to claim 4, wherein the link receiver receives a batch release setting for collectively releasing a link between at least two functions of the plurality of components for which the link has been set (Figs. 2, 3 and ¶0035 discloses in the configuration example shown in FIG. 3, the interlocking controller 30 can make interlock ON/OFF setting between the SEL function 20L of the operating region 10L and the SEL function 20C of the operating region 10C as well as interlock ON/OFF setting between the SEL function 20C of the operating region 10C and the SEL function 20R of the operating region 10R).
	Regarding claim 6, Nishikori discloses operation panel for an audio processing apparatus according to claim 4, wherein, upon the link receiver receiving a release setting of a link of one function of the plurality of components, the link receiver releases a link of another function of the plurality of components (Figs. 2, 3 and ¶0035 discloses in the configuration example shown in FIG. 3, the interlocking controller 30 can make interlock ON/OFF setting between the SEL function 20L of the operating region 10L and the SEL function 20C of the operating region 10C as well as interlock ON/OFF setting between the SEL function 20C of the operating region 10C and the SEL function 20R of the operating region 10R).
	Regarding claim 7, Nishikori discloses operation panel for an audio processing apparatus according to claim 4, wherein, upon the link receiver receiving a release setting of a link of one function of the plurality of components, the link receiver performs only the received release setting of the link, without releasing a link of another function of the plurality of components (Fig. 9 and ¶0051 discloses when a certain channel is selected in the manual controls areas 11a, 11b, 11c and the display area 13c, the selected channel will become the selected channel of the SEL function for all of the manual controls areas 11a, 11b, 11c and the display area 13c. However, the channel for the SEL function can be selected independently at the display areas 13a and 13b). 
	Regarding claim(s) 10-14, this/these method claims has/have similar limitations as apparatus claim(s) 3-7, and therefore rejected on similar grounds.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikori in view of Terada (US 2007/0067055 A1, hereinafter referred as “Terada”).
 	Regarding claim 1, Nishikori discloses an operation panel for an audio processing apparatus (Abstract discloses mixing console includes: a plurality of operating regions… to set a plurality of parameters for signal processing on audio signals of the selected channel), the operation panel comprising: 
 	a plurality of components including a user interface (Fig. 2 and ¶0056 discloses manual controls area 11 and the display area 13 of each of the operating regions 10) that: selects at least one output channel among a plurality of output channels (Fig. 8, ¶0027 and ¶0049 discloses each of the operating regions 10a to 10f includes channel selectors 20a to 20f, respectively); and 
 	presents a first processing parameter (Fig. 7 and ¶0047 discloses the CPU 31 executes control so as to display the values of applicable parameters on the images 53, 54, 55 and 56 based on the values of various parameters corresponding to each of the selected channels stored in the memory 32), which indicates a send level from an input channel to the selected at least one output channel (Fig. 5 and ¶0040 discloses the mixer has a plurality of output channels 44a to 44m, and each of the output channels 44 is provided in corresponding relation to one of the bus lines of mixing buses 42a to 42m received from the input channels 40a to 40n), and a second processing parameter different from the first processing parameter (Fig. 7 and ¶0047 discloses the CPU 31 executes control so as to display the values of applicable parameters on the images 53, 54, 55 and 56 based on the values of various parameters corresponding to each of the selected channels stored in the memory 32).
	Nishikori doesn’t explicitly disclose a link receiver that receives, for at least two components, among the plurality of components, for setting a first link mode and a second link mode independently: the first link mode for linking the presented first processing parameter; and the second link mode for linking the presented second processing parameter.
 	However, in a similar field of endeavor, Terada discloses a link receiver (Abstract discloses a link group assigner) that receives, for at least two components, among the plurality of components (¶0057 discloses FIG. 2, ‘221’ to ‘226’ denote input channel strip portions on which input channel strips 1-8, 9-16, 17-24, 25-32, 33-40, and 41-48 are arranged, respectively), for setting a first link mode and a second link mode independently (Fig. 4, ¶0110 and ¶0113 discloses user can select between enable and disable states for linking a parameter assigned to channel groups that are linked): the first link mode for linking the presented first processing parameter (Fig. 4, ¶0110 and ¶0113 discloses user can select between enable and disable states for linking a parameter such as the equalizer parameter); and the second link mode for linking the presented second processing parameter (Fig. 4, ¶0110 and ¶0113 discloses user can select between enable and disable states for linking a parameter such as the Mix On parameter).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikori for the purpose of dynamically changing the audio profile of the grouped channels based on user selection.
	Regarding claim 2, Nishikori discloses operation panel for an audio processing apparatus according to claim 1, further comprising: 
a selected channel section including an operation controller configured to receive a parameter for signal processing of a selected channel (Abstract discloses set a plurality of parameters for signal processing on audio signals of the selected channel), 
 wherein the link receiver (interlocking controller 30) receives a selected channel link for presenting the parameter received in the selected channel section on any of the plurality of components (¶0043 and ¶0044 discloses channel selecting operation for each of the operating regions 10L, 10C and 10R and adjusting operation of the detailed parameter values can be promptly implemented using the controls 14, 15, 18, the display 12 and the like, in each of the operating regions 10 on the operation panel without requiring setting change operation such as switching of hierarchy.).
	Regarding claim(s) 8, this/these method claims has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
	Regarding claim 9, Nishikori discloses operation method according to claim 8, further comprising: 
 	receiving a selected channel link for presenting a parameter received in a selected channel section on any component (¶0043 and ¶0044 discloses channel selecting operation for each of the operating regions 10L, 10C and 10R and adjusting operation of the detailed parameter values can be promptly implemented using the controls 14, 15, 18, the display 12 and the like, in each of the operating regions 10 on the operation panel without requiring setting change operation such as switching of hierarchy.), 
 	wherein the selected channel section includes an operation controller configured to receive the parameter for signal processing of the selected channel (Abstract discloses set a plurality of parameters for signal processing on audio signals of the selected channel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692